DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on February 22, 2018. It is noted, however, that applicant has not filed a certified copy of the 201841006734 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable over the prior art because Claim 1 sets forth a lighting device comprising a lighting unit configured to perform a lighting function under a first operational mode of the lighting device, at least one application unit different from the lighting unit and configured to perform an application function different from the lighting function under a second operational mode of the lighting device, a battery housing comprising a first battery compartment with a first electrical contact set for accommodating and connecting a first battery, and a second battery compartment with a second electrical contact set for accommodating and connecting a second battery, wherein the first and second battery compartments are configured to force an exclusive spatial accommodation of only one of the first and second batteries in the battery housing at a given point in time, wherein the lighting unit is electrically connected to the first electrical contact set for being powered by the first battery in the first operational mode, and the application unit is electrical connected to the second electrical contact set for being powered by the second battery in the second operational mode, and wherein the light device is configured to perform the lighting function under the first operational mode .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furth et al is cited of interest for showing a flashlight which provides a housing having two different battery locations accommodating batteries of different sizes.  Liu et al is cited of interest for showing a portable light which accommodates different sized batteries (see Figs. 1 & 2A, col. 5, line 36).  Spartano et al is cited of interest for showing a lighting device which accommodates multiple batteries having different voltage outputs (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875